internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom it a‘5 plr-1 ale jun e_p q b o a dollar_figure s o g k e m c e r o q z z r r r this responds to your letter dated date and subsequent correspondence submitted date requesting a private_letter_ruling on the af 1d reg plr-101721-99 question of whether an accidental poisoning of taxpayer's aa and mm crops constitutes an involuntary_conversion the taxpayer represents the following facts taxpayer is engaged in the business of growing marketing and distributing agricultural products including aa and mm farming ie growing aa plants and mm trees and selling the gs and n to wholesale and retail g and n vendors as well as other crops not addressed in this ruling the aa plants at issue are perennial plants that are expected to be productive for an extended period of time producing gs that are then harvested and sold in taxpayer's business taxpayer capitalizes the cost of the plants and trees in question taxpayer and s grew the aa plants and mm trees on various parcels of real_property located on x taxpayer and s held a fee simple interest in some of the property and a leasehold interest in other_property as part of a property settlement dated as of date between taxpayer and s taxpayer became the sole owner of the business and the property taxpayer and s agreed in the property settlement to equally divide any proceeds of the then-pending litigation against d discussed herein although taxpayer agreed to an dollar_figurex equalizing payment to s to take into account the property retained by taxpayer b is an f marketed for use on ornamental plants and various crops such as tomatoes and cucumbers b is manufactured by d taxpayer purchased b for use as an e on its aa plants and mm trees after the b was applied the plants and trees died or sustained severe physiological and genetic damage damage to the plants included stunting root damage leaf deformities and substantially reduced and deformed g production in addition the soil contained in the beds where the b was used was found to be contaminated with high concentrates of a herbicide residue which made it unfit for plant growth also the covering structures under which the plants were grown were contaminated the damaged piants are no longer usable for g or other production in order for in taxpayer to resume its g production it must replace all the plants affected by the b addition the soil in the contaminated g beds must either be treated or replaced to remove the contamination before new plants can be planted or other suitable uncontaminated real_property will need to be acquired the covering structures will also need to be replaced on date taxpayer and s filed suit against d alleging that the b manufactured by d was defective and caused the damage and destruction of its plants and trees the contamination of its soil and loss of use of personal_property used for agricultural purposes on date a judgment was entered awarding taxpayer and s economic damages in the amount of dollar_figurey plus pre-judgment interest post-judgment interest punitive_damages and certain other fees and costs for a total award of dollar_figurez before d exhausted all of its appeal rights the parties to the action entered into a settlement agreement on date and the payment was received on date the settlement agreement did not alter the amounts received by the taxpayer in accordance with the plr-101721-99 terms of the property settlement taxpayer and s each received one-half of the award for purposes of this ruling this office believes the facts permit a reasonable inference that taxpayer's losses were caused by b taxpayer requests the following rulings the damage to and destruction of taxpayer's aa and mm property and taxpayer's receipt of one half of the amount awarded as economic damages in the settlement of taxpayer's lawsuit against d as it pertains to the aa and mm property qualify as an involuntary_conversion of taxpayer's property into money under sec_1033 of the internal_revenue_code the code the election provided in sec_1033 of the code is therefore available to taxpayer to the extent that taxpayer replaces the involuntarily converted property by the purchase of property similar_or_related_in_service_or_use to the property so converted within the time period specified in sec_1033 for purposes of sec_1033 calendar_year a is the taxable_year in which the taxpayer first realized any part of the gain upon the conversion of the property pursuant to the date settlement agreement sec_1033 of the code provides in part that if property as a result of its destruction in whole or in part theft seizure or requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted into money and if the taxpayer during the time specified purchases property similar_or_related_in_service_or_use to the property so converted at the election of the taxpayer the gain shall be recognized only to the extent the amount_realized on such conversion exceeds the cost of such other_property sec_1033 of the code provides in part that the period referred to in subparagraph a shall be the period beginning with the date of the disposition_of_the_converted_property and ending two years after the close of the first taxable_year in which any part of the gain upon the conversion is realized property has been involuntarily converted when some outside force or agency places it outside a taxpayer's control so that it is no longer useful or available to the inc v 41_tc_468 aff'd percurium taxpayer 342_f2d_996 3rd cir to come within the general_rule of sec_1033 of the code the involuntary_conversion in a given case must be by destruction theft seizure requisition or condemnation historically the term destruction in the context of sec_1033 has been equated with the term casualty according to revrul_59_102 1959_1_cb_200 casualty denotes an accident a mishap or a sudden invasion by a hostile agency but does not include progressive deterioration the ruling further states that a casualty may proceed from an unknown cause or may be the unusual dao plr-101721-99 effect of a known cause and that in either instance a casualty occurs by chance or unexpectedly the ruling states that suddenness of a mishap is not an essential element of destruction for purposes of sec_1033 revrul_54_395 1954_2_cb_143 holds that loss of cattle by accidental poisoning amounted to destruction of property within the meaning of sec_1033 other examples of destruction include losses of honeybees from application of pesticides on nearby property and contamination of fresh water sand with salt water see revrul_75_381 1975_2_cb_25 and revrul_66_334 1966_2_cb_302 in this case the aa plants and mm trees were neither stolen seized requisitioned condemned nor converted under the threat or imminence of requisition or condemnation the only ground possible for application of sec_1033 is that they were destroyed taxpayer represents that the aa plants and mm trees either died or sustained severe physiological and genetic damage the manifestations of which included stunting root damage leaf deformities and a reduced g and n production the soil beds and coverings were also contaminated taxpayer purchased and used b with the expectation that the b would benefit the plants and trees by inhibiting the growth of f taxpayer did not expect that the b would destroy its plants and trees or contaminate its soil beds and coverings through causes outside the control of taxpayer taxpayer's property was rendered unusable thus we believe the facts warrant the conclusion that taxpayer's aa plants mm trees soil beds and coverings were destroyed apparently by its application of b the situation here is similar to that of the cattle poisoning described in revrul_54_395 therefore the damage to and destruction of taxpayer's aa plants and mm trees and an allocable portion of the dollar_figurey proceeds received by taxpayer as economic damages for such destruction but not including any amounts received as punitive_damages interest fees or other_amounts not representing actual economic damages or any amount relating to economic damages to assets or plants not specifically addressed herein in the settlement of taxpayer's lawsuit against d qualifies as an involuntary_conversion of taxpayer's property into money under sec_1033 of the code moreover the election provided in sec_1033 is available to the taxpayer if the taxpayer makes the election and timely replaces the converted property with property similar_or_related_in_service_or_use to such property it will recognize gain only to the extent the amount_realized on such conversion exceeds the cost of the replacement_property for purposes of sub sec_1033 the taxable_year in which any gain from the conversion of the property was first realized was year a the year in which taxpayer received payment under the terms of the date settlement agreement taxpayer has not requested a ruling under sec_1033 of the code on the tax treatment of any other crops grown by taxpayer damaged or destroyed by use of b as such no opinion is expressed or implied as to the tax consequences under section s plr-101721-99 of the code with regards to any other crop grown by taxpayer this ruling also does not address how much of the dollar_figurey is properly allocable to the aa plants and mm trees no opinion is expressed as to the tax treatment of this item s or transaction s under the provisions of any other section of the code or regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from the item s or transaction s described which are not specifically covered in the above ruling _ acopy of this letter should be attached to the federal tax_return for the year in which the item s transaction s in question occurs this ruling is directed only to taxpayer who requested it sec_6110 of the code provides that it may not be used as precedent sincerely assistant chief_counsel income_tax accounting by fe wy did uitheriben bavid l crawford chief branch
